Name: Commission Regulation (EEC) No 1723/90 of 22 June 1990 on the supply of various lots of refined sunflower oil as food aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  cooperation policy;  America
 Date Published: nan

 No L 160/20 Official Journal of the European Communities 26 . 6 . 90 COMMISSION REGULATION (EEC) No 1723/90 of 22 June 1990 on the supply of various lots of refined sunflower oil as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation {EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 500 tonnes of refined sunflower oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 Refined sunflower oil shall be mobilized in the Community as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes . Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (*) OJ No L 172, 21 . 6 . 1989, p. 1 . 3 OJ No L 136, 26. 5 . 1987, p. 1 . O OJ No L 204, 25 . 7. 1987, p. 1 . No L 160/2126. 6 . 90 Official Journal of the European Communities ANNEX I 1 . Operation No (') : 1 79/90 2 . Programme : 1989 3 . Recipient : Bolivia 4 . Representative of the recipient (2) : Ing. Enrique Vargas, Superintendente de AADAA, Calle Gen . Arteaga 130, CP 1437 Arica, Chile ; tel . 52 780 ; telex 221043 5 . Place or country of destination : Bolivia 6 . Product to be knobilized : refined sunflower oil 7 . Characteristics and quality of the goods (3): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIIA2) 8 . Total quantity : 275 tonnes net 9 . Number of lots : one 10 . Packaging and marking :  metal cans of five litres, with four cans per carton  as regards packaging and storage, the provisions on butteroil in point 1.3.3 of the Commission notice in OJ No C 216, 14. 8 . 1987, p. 7 shall apply. However hermetic sealing in an atmosphere of nitrogen shall not be required  the cans and the cartons must carry the following wording : 'ACCION N? 179/90 / ACEITE DE GIRASOL / DONACION DE LA COMUNIDAD ECONO ­ MICA EUROPEA A BOLIVIA / DISTRIBUCION GRATUITA' 1 1 . Method of mobilization : on the Community market 12. Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  15 . Port of landing : Arica 16 . Address of the warehouse and, if appropriate, port of landing : (6) : 17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 4  11 . 8 . 1990 18 . Deadline for the supply : 30 . 9 . 1990 19 . Procedure for determining the costs of supply (4) : tendering 20 . Date of expiry of the period allowed for submission of tenders : 10 . 7 . 1990, not later than 12 noon. Tenders shall be valid until 12 midnight on 11 . 7. 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17. 7 . 1990, not later than 12 noon. Tenders shall be consi ­ dered valid until 12 midnight on 18. 7. 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 14  21 . 8 . 1990 (c) deadline for the supply : 10 . 10 . 1 990 22. Amount of the tendering security : ECU 1 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tender (*) : Bureau de l'aide alimentaire , Ã 1 attention de Monsieur . N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi , B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer :  No L 160/22 Official Journal of the European Communities 26. 6. 90 ANNEX II 1 . Operation No (') : 180/90 2. Programme : 1989 3 . Recipient : Bolivia 4. Representative of the recipient (2) : Ing. Enrique Vargas, Superintendente de AADAA, Calle Gen. Arteaga 130, CP 1437 Arica, Chile ; tel . 52 780 ; telex 221043 5. Place or country of destination : Bolivia 6. Product to be mobilized : refined sunflower oil 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.A.2) 8 . Total quantity : 225 tonnes net 9 . Number of lots : one 10 . Packaging and marking :  metal cans of five litres, with four cans per carton  as regards packaging and storage, the provisions on butteroil in point 1.3.3 of the Commission notice in OJ No C 216, 14. 8 . 1987, p. 7 shall apply . However hermetic sealing in an atmosphere of nitrogen shall not be required  the cans and the cartons must carry the following wording : 'ACCION N? 180/90 / ACEITE DE GIRASOL / DONACION DE LA COMUNIDAD ECONO ­ MICA EUROPEA A BOLIVIA / DISTRIBUCION GRATUITA' 1 1 . Method of mobilization : on the Community market 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Arica 16. Address of the warehouse and, if appropriate, port of landing : Ã ) 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 4  11.8 . 1 990 18 . Deadline for the supply : 30 . 9 . 1990 19 . Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 10 . 7 . 1990, not later than 12 noon . Tenders shall be valid until 12 midnight on 11 . 7. 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17. 7. 1990, not later than 12 noon. Tenders shall be consi ­ dered valid until 12 midnight on 18 . 7. 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 14  21 . 8 . 1990 (c) deadline for the supply : 10 . 10 . 1990 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders) (5) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi , B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer :  26. 6 . 90 Official Journal of the European Communities No L 160/23 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : Mr Boselli , Delegation CEE, Calle Orinoco-Las Mercedes, Ap. 768076 Las Americas 1061 A, Caracas, Venezuela ; telex 27298 VC. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The successful tenderer shall supply to the beneficiary or its representative , on delivery, the following documents :  phytosanitary certificate,  certificate of origin . (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (J) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of these Annexes, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of these Annexes,  or by telecopier on one of the following numbers in Brussels ; 235 01 32 236 10 97 235 01 30 236 20 05 (6) OFINAAL, Sr. A. Castro Canabria, Jefe Almacenes OFINAAL, Prolong. Cordero, 223, San Jorge, La Paz , Bolivia ; tel . 36 40 51 . P) OFINAAL, Sr. A. Arrazola, Jefe reg. OFINAAL, Barrio serv. nac . caminos, 76, Oruro, Bolivia ; tel . 40 191 .